Filed 10/5/16 P. v. Peters CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A148121
v.
REGGIE PETERS,                                                       (Alameda County
                                                                     Super. Ct. No. 160205)
         Defendant and Appellant.


         Appellant Reggie Peters appeals from the denial of a petition for writ of error
coram nobis. Appellant’s counsel has filed an opening brief in which no issues are
raised, and asks this court for an independent review of the record as required by People
v. Wende (1979) 25 Cal. 3d 436. Counsel has declared that appellant has been notified
that no issues were being raised by counsel on appeal, and that an independent review
under Wende instead was being requested. Appellant was also advised of his right
personally to file a supplemental brief raising any issues he chooses to bring to this
court’s attention. No supplemental brief has been filed by appellant personally.
         While the denial of appellant’s petition is appealable (People v. Gallardo (2000)
77 Cal. App. 4th 971, 982), the Wende procedure is not available in an appeal from a
postjudgment petition. (People v. Serrano (2012) 211 Cal. App. 4th 496, 501, rev.
denied.)
                                                   DISPOSITION
         The appeal is dismissed.




                                                             1
                                _________________________
                                RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
RIVERA, J.




A148121, People v. Peters


                            2